On this appeal by defendant (1) from a judgment of the Supreme Court, Queens County, rendered March 18, 1974, adjudicating him a youthful offender, after his plea of guilty of attempted burglary in the third degree, and imposing sentence, and (2) by permission, from an order of the same court, made June 5, 1975, which denied his motion to vacate the said judgment, this court, by order dated February 9, 1976, reversed the order appealed from and remanded the motion to Criminal Term for a *851hearing and new determination, and held the appeal from the judgment in abeyance in the interim. The hearing has been held and, by order dated March 30, 1976, the Criminal Term granted the motion and vacated the judgment. Accordingly, the appeal from the judgment is hereby dismissed. Hopkins, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.